internal_revenue_service washington d c department of the treasury s l tax_exempt_and_government_entities_division jan uniform issue list ty ep r he zt xxxxxxkxkxkxxkkk xxkxkxkxkxkxkkxxxkx xxxxxkkxkxxkxkkx legend taxpayer a xxxxxxxxxxkxkk ira b xxxxxxxxxkxkkx xxkxkxxxxkxkxxxkxxk xxxxxxkxxxkxkkx account c xxxxxxxxxkxkxx bank d amount xxxxxkxxxxkkxk xxxxxxxxxxxxxk dear xxxxxxxxxxxxx this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution equal to amount from ira b which was maintained by bank d taxpayer b asserts that her failure to accomplish a rollover within the 60-day period prescribed by d a was due to her lack of knowledge about rollovers opened account c with bank d for the purpose of saving monies for retirement taxpayer a represents that she owned ira b proceedings taxpayer a was informed by her attorney that all her assets had to be liquidated as a result taxpayer a requested a total_distribution of ira b and in date as part of divorce xxxxxxxxxxxxx taxpayer a transferred amount to account c a non-ira account on date taxpayer a did not realize that she should have rolled amount into an ira until she gathered her tax documents and presented them to her accountant in taxpayer a further represents that amount has not been used for any other purpose based on the facts and representations a ruling has been requested that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 xxxxxxxxaxaxx sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability taxpayer a has not alleged that any of the factors enumerated in revproc_2003_16 prevented her from timely completing the rollover therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent xxxxxxxxxxxxx if you wish to inquire about this ruling please contact xxxxxxxxxxxxx id xxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra 7t1 sincerely yours carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
